Citation Nr: 0900121	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from October 1968 to 
January 1971.  He died in December 2002.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The appellant testified before a Veterans 
Law Judge at the RO in June 2004.  The Board remanded this 
case in October 2004 for further development.

In June 2006, the Board advised the appellant that the 
individual who conducted her June 2004 hearing was no longer 
employed by the Board; the correspondence offered her the 
opportunity to attend another Board hearing, and in July 2006 
she accepted this offer.  In August 2006 the Board remanded 
the case to comply with her desire for another hearing.  She 
was scheduled for the referenced hearing in March 2007, but 
failed to report, apparently because she had moved without 
informing VA.  Based on a new address obtained by VA, the 
Board remanded the case again in August 2007 to afford her 
the opportunity for a Board hearing.  Jurisdiction over the 
case was transferred to the RO in Salt Lake City, Utah in 
September 2007.  The appellant was then scheduled for an 
October 2008 Board hearing, but failed to report.  The notice 
of the hearing was not returned as undeliverable.

Based on the above, the Board finds that the appellant has 
withdrawn her request for a second Board hearing.

As explained in the Board's August 2006 remand, the appellant 
never appealed the issue of entitlement to Dependency and 
Indemnity Compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, and the Board therefore has no jurisdiction over that 
issue.  Inasmuch, however, as the representative has 
subsequently raised the matter again, the Board hereby refers 
the issue of whether new and material evidence has been 
received to reopen a claim for Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1151 to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran died in December 2002; the supplemental 
certificate of death lists the cause of death as hypertensive 
and atherosclerotic cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for low back disability, evaluated as 60 
percent disabling; the veteran was in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability.

3.  The veteran's fatal hypertensive and atherosclerotic 
cardiovascular disease did not originate in service or within 
one year of his discharge therefrom, is not otherwise related 
to service, and was not caused or chronically worsened by his 
service-connected low back disability.

4.  The veteran's service-connected disability, including the 
medications taken therefor, did not result in debilitation or 
otherwise hasten his death.




CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, or due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.310, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the appellant 
with the contemplated notice in September 2003 and December 
2003 correspondences.  The correspondences specifically 
addressed her primary theory of entitlement concerning the 
effects of the medication the veteran was using for his low 
back disorder on his fatal cardiovascular condition.  Not 
only was the appellant apprised of the disorder for which 
service connection was in effect at the time of the veteran's 
death, but she has, from the outset, demonstrated actual 
knowledge of that disorder, and the record is replete with 
statements from her evidencing actual knowledge of the 
information and evidence necessary to establish service 
connection for the cause of the veteran's death, including on 
a secondary basis.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant has not been provided notice concerning the 
effective date to be assigned in the event service connection 
for the cause of death is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Inasmuch, however, as 
the Board is denying the claim, the Board finds that the 
appellant can not have been prejudiced by this notice 
deficiency.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  In addition, the record shows 
that VA obtained a medical opinion in connection with this 
claim in August 2005.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The appellant contends that the veteran's death was caused or 
at least hastened by the pain medications he used in the 
treatment of a service-connected low back disorder.
 
The veteran died in December 2002.  His original death 
certificate does not list a cause of death, as an 
investigation was pending.  A supplementary death certificate 
issue shortly thereafter listed the cause of death as 
hypertensive and atherosclerotic cardiovascular disease.  

At the time of his death, service connection was in effect 
for low back disability, evaluated as 60 percent disabling.  
The veteran was in receipt of a total disability rating based 
on individual unemployability due to service-connected 
disability. 

The service treatment records show that routine chest X-ray 
studies and electrocardiograms (EKGs) were negative for 
pertinent abnormalities.  His lungs were normal to 
examination (although he was treated once for bronchitis), 
and his blood pressure was consistently recorded as below 
140/90.
 
The report of a December 1971 VA general medical examination 
noted that cardiovascular examination, including a chest X-
ray study, was negative for any abnormalities.  The veteran's 
systolic blood pressure was no higher than 110, and his 
diastolic pressure was no higher than 78.

VA and private treatment records for 2000 to 2002 include a 
September 2000 entry showing that he was initially considered 
to have a prominent screw on the left side of T-11 from a 
prior back surgery that required repositioning; the screw was 
read on diagnostic studies as being within the aortic lumen, 
but the veteran was not experiencing associated complications 
(such as bleeding or hematoma).  Replacement of the screw was 
determined to be a non-urgent matter, but the veteran 
insisted on prompt surgery.  The operative report for the 
screw replacement shows that the screw in fact was not in the 
aorta, and was not causing any complications such as 
hemorrhaging.  Chest X-ray studies in connection with the 
surgery showed acute pulmonary infiltrates.  

In April 2001 the veteran was admitted for pneumonia, and was 
determined to have acute hepatocellular damage most likely 
secondary to an acetaminophen overdose.  He was noted to have 
had a previous anteroseptal myocardial infarction, and the 
discharge diagnoses included congestive heart failure 
secondary to pneumonia; and old myocardial infarction 
possibly related to past cocaine use.  Chest X-ray studies in 
May and June 2001 demonstrated findings suggestive of 
congestive heart failure, with atelectasis and parenchymal 
infiltrate; an echocardiogram showed left atrial enlargement 
and findings consistent with cardiomyopathy.  In June 2001 he 
was hospitalized for mental status changes and shortness of 
breath related to prescription narcotic use.  His condition 
improved rapidly with the administration of Narcan, although 
he continued to report some chest pain without associated 
radiation, diaphoresis, nausea or vomiting; cardiac enzymes 
and EKG testing were normal.  His blood pressure was no 
higher than 131/82.  His wife reported that recent cardiac 
catheterization was normal.  A June 2001 private entry noted 
that his recent pulmonary edema was thought to be due, in 
part, to heavy narcotic use.  

Treatment records for the remainder of 2001 and through 2002 
show that his blood pressure was almost always lower than 
140/90.  The veteran was treated for suicidal ideation in 
late 2001 and early 2002 related to his back pain, although 
he denied any suicide attempts.  He no longer reported 
suicidal ideation after February 2002.  In October 2002 the 
veteran was involved in a motor vehicle accident (MVA) which 
required hospitalization; the associated accident report 
noted that he was wearing twice the suggested number of 
fentanyl transdermal patches.  EKG studies were abnormal.  
Chest X-ray studies initially showed lung infiltrates, but by 
November 2002 the studies were negative for pertinent cardiac 
or pulmonary abnormalities.  In November 2002, he explained 
that his MVA in October 2002 was not a suicide attempt.  In 
December 2002, the veteran was psychiatrically evaluated, at 
which time he reported experiencing situational problems from 
the MVA and resulting injuries and financial problems.  The 
same examiner was informed later in December 2002 of the 
veteran's death, and noted that the veteran had not mentioned 
any suicidal ideation.  A January 2003 entry notes that the 
appellant expressed the opinion that the veteran died after 
taking more than the appropriate amount of medication.

The veteran attended a VA examination in August 2001.  He 
reported undergoing back operations in 2000 to remove a screw 
from a previous surgery that was threatening his abdominal 
aorta.  He reported developing congestive heart failure in 
April 2001 and experiencing significant difficulty with his 
heart and lung function.  The veteran explained that he had 
developed problems with managing his pain medication, but had 
stopped using that medicine.  His blood pressure on 
examination was 128/78.

The report of a September 2001 Social Security Administration 
examination documented the veteran's report that he did not 
have suicidal ideation, but did sometimes consider the 
possibility of killing himself.  He indicated that if he were 
to kill himself, he would probably take an overdose of 
medication or drive off the road.

In November 2001 statements, J. Curtis, M.D. and U. Reman, 
M.D., indicate that the veteran was experiencing severe 
chronic low back pain, and had a narcotic addiction.

The autopsy and final laboratory reports for the veteran note 
that he had recently been released from the hospital because 
of an MVA, and had been found nonresponsive in bed.  Testing 
of the veteran's blood revealed the presence of morphine, 
trazodone, hydroxyzine, norchlorcyclizine, and mirtazapine.  
The autopsy revealed hypertensive and atherosclerotic 
cardiovascular disease manifested by cardiomegaly, left 
ventricular hypertrophy, stenoses of the coronary arteries, 
and pulmonary edema.  There were no aortic abnormalities 
other than atherosclerosis.  There were no pills or pill 
fragments in the stomach, and no abdominal abnormalities.  
Residuals of blunt trauma to the torso were evident from the 
MVA, consisting of left chest abrasions and rib fractures.  
Toxicological analysis revealed low concentrations of several 
medications, which were noted to have not contributed to 
death.

Based on the above, the medical examiner identified the cause 
of death as hypertensive and atherosclerotic cardiovascular 
disease.  He concluded that the cardiac disease likely 
triggered a sudden, fatal cardiac arrhythmia in the veteran 
due to insufficient blood supply to the heart muscle.  The 
examiner noted that the injuries from the MVA were not severe 
enough to have interfered significantly with respiration.

In a statement received in June 2004, the veteran's son 
indicated that he had observed the veteran's condition from 
October to December of 2002.  He noted that the veteran was 
given enormous amounts of narcotics following his discharge 
from the hospital, despite his depression and inability to 
manage medication.

At her June 2004 travel Board, the appellant testified that 
the veteran's medications had affected his heart, and that 
the overuse of the pain medications contributed to death.  
She indicated that the fentanyl patches contributed to the 
MVA.  She testified that he was experiencing enough pain 
following the MVA to call the suicide hotline.  She noted 
that at the time he died, he was using a lot of medications, 
including for hypertension.  She testified that they first 
learned of his heart disease in 2000, although he had 
experienced hypertension since 1997.

In a July 2004 statement, Dr. Curtis noted that he had 
treated the veteran since 1991 for chronic back pain, and 
explained that the veteran was narcotic-dependent because of 
that pain.

On file is the report of an August 2005 VA medical opinion 
obtained in connection with the Board's October 2004 remand.  
The examiner noted the veteran's history of severe 
intractable back pain, and remarked on the veteran's tendency 
to overmedicate.  He noted that the veteran had been treated 
for hypertension with a remote history of myocardial 
infarction, and that although he was treated for congestive 
heart failure in 2001, heart catheterization was normal.  The 
examiner noted that the veteran's high doses of pain control 
medication did not include Vioxx or Celebrex.  

The examiner determined that the cause of death listed on the 
supplemental death certificate was a reasonable conclusion.  
The examiner concluded that no drug prescribed by VA 
contributed to the veteran's cardiovascular death, noting 
that although a private physician at one point prescribed 
Vioxx, he did so only for a limited time, and no VA physician 
had prescribed that medication.  He also noted that Vioxx 
was, in any event, associated with the aggravation of a type 
of heart disease different from that which led to the 
veteran's death.  The examiner also noted that there was 
nothing to substantiate the reference to cocaine use in one 
of the earlier private treatment records, and no indication 
that the veteran was suicidal before his death (in regard to 
the appellant's implication that the veteran died from an 
intentional overdose).

The examiner ultimately concluded that it was not at least as 
likely as not that the veteran's death was related to 
medications prescribed for the service-connected low back 
disorder.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence of cardiovascular disease may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The record shows that the veteran died from hypertensive and 
atherosclerotic cardiovascular disease.  There is no evidence 
of hypertensive and atherosclerotic cardiovascular disease in 
service or until decades thereafter.  Nor does the appellant 
contend otherwise (noting the earliest date of hypertension 
as 1997).  Although she has suggested that his death was 
instead due to suicide by intentional overdose, the autopsy 
report's notations concerning the level of medication in his 
system at death did not support that conclusion (that is, the 
report itself notes that the medication in his system did not 
result in his death).
 
The appellant primarily contends that the pain medications 
the veteran used, and also abused, for his low back pain in 
some manner led to the cardiovascular disorder, or otherwise 
hastened his death, including by causing the October 2002 MVA 
from which he was still recovering when he died.  She also 
appears to suggest that the screw which required replacement 
in September 2000 somehow contributed to death because it 
affected the aorta.

The treatment records on file clearly demonstrate that the 
veteran was dependent on the narcotics prescribed for his low 
back disorder, and that he overdosed several times on those 
narcotics (the last time in October 2002 when he had the 
MVA).  Although the treatment records for 2001 show that his 
overdose led to congestive heart failure and pulmonary edema, 
those conditions resolved once the overdose was treated.  In 
any event, the veteran did not die of pulmonary edema or 
congestive heart failure.  Rather, he died from 
cardiovascular disease, and likely (according to the autopsy 
report) from an associated arrhythmia.  The final toxicology 
report for the veteran concluded that his medications were 
not implicated in his death.  Moreover, although it is 
certainly plausible that the veteran's narcotics use was 
largely responsible for his October 2002 MVA, the autopsy 
report indicated that the injuries from the accident also 
were not implicated in his death from hypertensive and 
atherosclerotic cardiovascular disease.  

As to the hardware replacement in 2000, the operative report 
indicates that the screw in fact did not intrude into the 
aorta, and had not caused any complications.

In order to resolve whether the veteran's medications 
contributed in any manner to the veteran's death, the claims 
files were examined by a physician in August 2005.  That 
physician concluded that the medications prescribed in 
connection with the service-connected low back disability 
were not in any manner related to the veteran's fatal 
cardiovascular condition.

Although the appellant herself (and to a limited extent, her 
son) allege that the veteran's medications over time 
contributed to the fatal cardiovascular disease or to the 
veteran's death in general, there is no indication that 
either has the training, expertise or experience to offer 
such medical opinions.  They are certainly competent to offer 
their observations of the veteran's symptoms and prescription 
drug use through the years, but the determination of whether 
the veteran's narcotics use (which is already well-documented 
by the record) somehow contributed to the veteran's death or 
fatal condition is a medical determination beyond their 
competence.  As laypersons, their opinion as to medical 
causation does not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the medical evidence shows that 
the veteran died from hypertensive and atherosclerotic 
cardiovascular disease.  Hypertensive and atherosclerotic 
cardiovascular disease did not originate in or as a result of 
service and was not caused or chronically worsened by 
service-connected low back disorder, including the 
medications taken in association with the disorder.  Further, 
the low back disorder, and the medications used therefor, did 
not otherwise cause or contribute substantially or materially 
to the veteran's death.  Finally, the veteran's death was not 
otherwise etiologically related to service.  The appeal is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


